     Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 1 of 8 PageID #: 4910



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



    CITY OF HUNTINGTON,

           Plaintiff,                              Civil Action No. 3:17-01362

    v.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

           Defendants.


    CABELL COUNTY COMMISSION,

           Plaintiff,                              Civil Action No. 3:17-01665

    v.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

           Defendants.


    DEFENDANTS’ RESPONSE TO NON-PARTY WEST VIRGINIA OFFICES OF THE
        INSURANCE COMMISSIONER’S MOTION TO QUASH SUBPOENAS

         Defendants McKesson Corporation, Cardinal Health, Inc., and AmerisourceBergen Drug

Corporation (collectively, “Defendants”) respectfully request that the Special Master 1 deny the

Non-Party West Virginia Offices of the Insurance Commissioner’s (“WVOIC”) Motion To Quash

Defendant McKesson Corporation’s (“McKesson”) Subpoena To Produce Documents and

Subpoena To Testify at a Deposition in a Civil Action (“Motion to Quash”), filed March 30, 2020

(Dkt. No. 259). Defendants are acutely aware of the difficulties posed by the current COVID-19



1
    The Court referred the motion at issue to the Special Master on March 31, 2020.
    Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 2 of 8 PageID #: 4911



pandemic and the limitations on what non-parties and parties alike can accomplish in light of stay-

at-home orders and the appropriate prioritization of COVID-19 response. Defendants will take

every action they reasonably can to mitigate burden, while still advancing the progress of the

litigation consistent with the Court’s current schedule. Given the ongoing efforts to narrow the

subpoena, the relevance of the information sought, and the compressed case schedule, the Special

Master should deny WVOIC’s Motion to Quash.

         First, there is no active dispute regarding the subpoenas served on WVOIC. 2 As WVOIC

notes in its Memorandum of Law in support of the Motion to Quash (Dkt. No. 261), negotiations

regarding the scope of the subpoenas and the time for compliance are ongoing. See, e.g., Dkt. No.

261 at 2 (“counsel for the WVOIC has corresponded with counsel for the issuing party McKesson

Corporation regarding the issues raised in this motion”), 4 (“the dialogue remains open between

the parties to potentially narrow the scope of the subpoena commands”). Counsel for McKesson

recently sent a letter to WVOIC identifying priority document requests in an effort to narrow the

scope of discovery. See Ex. A (Mar. 31 letter to WVOIC). As noted in the letter, Defendants are

also amenable to limiting the “Relevant Time Period” for the priority requests to 2010 to the

present—a reduction of a 24-year period to only ten, even though Plaintiffs’ allegations cover the

full 24-year period—to reduce WVOIC’s burden for its initial production(s). See id.; see also

Anderson v. Consol. Coal Co., 2014 WL 12595769, at *6 (N.D.W. Va. May 19, 2014) (denying

motion to quash and granting opposing party’s motion to compel after reducing temporal scope in

half).



2
  Notably, WVOIC acknowledges that it filed the Motion to Quash because “counsel has been
unable to come to an agreement at this time.” Dkt. No. 261 at 2 (emphasis added). WVOIC
further notes that, “[a]s a satisfactory resolution could not be reached in advance of the March
31, 2020 return date for the subpoenas, the WVOIC is compelled to file this Motion to Quash to
protect its interests.” Id. at 4.


                                                2
    Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 3 of 8 PageID #: 4912



       Second, the information sought by the subpoenas is highly relevant to Defendants’

defenses, and WVOIC does not argue otherwise. 3 See Dkt. No. 261 at 12 (not disputing that “the

information sought is relevant”). Plaintiffs’ allegations are against wholesale distributors, but no

prescription opioid pill could reach a patient without a pharmacist’s decision to dispense it or a

physician’s decision to prescribe it. Discovery from third-party payors such as WVOIC, who,

unlike Defendants, have access to specific prescription information, goes directly to a core defense:

lack of causation. WVOIC decides whether to pay for or restrict particular prescriptions or

treatments and therefore has unique and first-hand knowledge of prescription opioid and

alternative treatment claims in West Virginia, Cabell County, and the City of Huntington. 4 For

example, the WVOIC Claims Services Division oversees management of state workers’

compensation claims and monitors pharmacy reports for claimants who receive opioids. See

WVOIC           2017         Annual          Report           at      22,        available         at

http://www.wvlegislature.gov/legisdocs/reports/agency/I02_CY_2017_14093.pdf.            Thus, facts

known only to WVOIC are critical to this litigation, including whether Defendants—who have no

role in determining how opioids are prescribed, dispensed, or diverted—proximately caused the

alleged nuisance, and whether any non-parties are at fault.

       Third, Defendants extended the period for compliance to 30 days, which is reasonable

under the circumstances created by the current scheduling order, and particularly given the

ongoing efforts to narrow the subpoena. See Dkt. No. 262 at 5–6 (“[T]he time allowed for

compliance seems to be judged depending on the underlying circumstances.” (quoting Freeport




3
  Defendants have received the same types of discovery from public and private entities in other
opioid litigation, including the national opioid multidistrict litigation.
4
  WVOIC also acknowledges that its third-party administrators may have responsive
information. See Dkt. No. 261 at 7.


                                                 3
    Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 4 of 8 PageID #: 4913



McMoran Sulpher, LLC v. Mike Mullen Energy Equip. Res., Inc., 2004 WL 595236, at *9 (E.D.

La. Mar. 23, 2004))); see also, e.g., State Farm Fire & Cas. Co. v. Hood, 2007 WL 3268434, at

*2 (S.D. Miss. Oct. 31, 2007) (endorsing a brief compliance period based on “the expedited nature

of th[e] case” (emphasis added)). The impending document discovery deadline of April 30, 2020,

here provides little room for extensions, such as the 60-day extension requested by WVOIC, but

understanding that the COVID-19 pandemic has impacted WVOIC’s ability to respond fully and

promptly, counsel for McKesson began discussions to narrow the document subpoena scope and

had already agreed to extend the original response date of March 31, 2020, to April 18, 2020, 5

even before WVOIC filed its Motion to Quash. See Ex. B (Mar. 19 e-mails from J. Wakefield to

C. Means); Dkt. No. 261 at 3. Defendants will continue to work with WVOIC to obtain necessary

discovery consistent with the schedule set by the Court. Defendants also would be amenable to an

extension of the current April 30 deadline for completion of document discovery if the overall

schedule were extended.

       Fourth, WVOIC argues that compliance with the subpoenas is unduly burdensome and the

potential harm outweighs the benefit. Dkt. No. 261 at 11–13. As stated above, to reduce WVOIC’s

burden in these extraordinary circumstances, Defendants have worked to narrow the document

subpoena’s scope and relevant time period and to extend the response date. Defendants will

discuss with WVOIC further adjustments that may be made, such as with respect to the

mechanisms for production, see id. at 13, which WVOIC did not raise with Defendants before

filing its Motion to Quash.




5
 In its March 31 letter, counsel for McKesson also agreed not to schedule any WVOIC
deposition until after April, recognizing that the state is currently under a Stay at Home Order.
See Ex. A. Defendants are also willing to discuss the temporal scope of depositions in its
continued negotiations with WVOIC.


                                                 4
    Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 5 of 8 PageID #: 4914



       Fifth, there is no dispute that the production of confidential protected health information in

this litigation is necessary and will be governed by the relevant Protective Orders. See Dkt. No.

261 at 9–10; see also Anderson, 2014 WL 12595769, at *7 (“HIPAA ‘permits discovery of

protected health information’” under certain circumstances). WVOIC argues that the logistics of

document production will be cumbersome; Defendants are confident that these technical concerns

can be addressed by ongoing discussions with WVOIC. In opioid litigation throughout the United

States, parties and non-parties have been able to resolve such issues.

        Sixth, while the Motion to Quash need not be addressed at present because there is no

active dispute, as discussed above, to the extent the Special Master considers the Motion to Quash

now, Defendants respectfully request that WVOIC be required to produce at least the following

by April 30, 2020: 6 the documents identified in counsel for McKesson’s correspondence of March

31, 2020, for the time period 2010 to the present, see Ex. A, i.e.,

       a) claims data (Requests 6, 7, 9);

       b) reimbursement data for Prescription Opioids and Alternative Treatments (Requests 10,
          11);

       c) reimbursement policies and procedures (Requests 12, 26);

       d) documents concerning drug utilization review (Requests 24, 25);

       e) formularies and/or preferred drug lists (Request 21);

       f) documents concerning each agency’s knowledge of and response to the opioid crisis
          (Requests 34, 35, 37–41);

       g) documents sufficient to identify persons involved in investigations of suspicious
          orders, prescriptions, or claims (Request 3); and

       h) documents sufficient to describe each agency’s organizational structure (Request 1).



6
 This date assumes that the existing overall schedule for the litigation remains unchanged. As
noted above, Defendants would be amenable to an extension of the April 30 date if the overall
schedule were extended.


                                                  5
  Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 6 of 8 PageID #: 4915



      For the foregoing reasons, Defendants respectfully request that the Special Master deny

WVOIC’s Motion to Quash.

                                          Respectfully submitted,

                                          McKesson Corporation
                                          By Counsel:

                                          /s/ Jeffrey M. Wakefield
                                          Jeffrey M. Wakefield (WVSB #3894)
                                          Jason L. Holliday (WVSB #12749)
                                          FLAHERTY SENSABAUGH BONASSO PLLC
                                          P.O. Box. 3843
                                          Charleston, WV 25338-3843
                                          Tel: (304) 345-0200
                                          jwakefield@flahertylegal.com
                                          jholliday@flahertylegal.com

                                          /s/ Carol Dan Browning
                                          Carol Dan Browning
                                          Stites & Harbison, PLLC
                                          400 West Market Street, Suite 1800
                                          Louisville, Kentucky 40202
                                          Tel: (502) 587-3400
                                          Fax: (502) 587-6391
                                          cbrowning@stites.com

                                          /s/ Timothy C. Hester
                                          Timothy C. Hester
                                          Mark H. Lynch
                                          Christian J. Pistilli
                                          Laura Flahive Wu
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street NW
                                          Washington, DC 20001
                                          Tel: (202) 662-5324
                                          thester@cov.com
                                          mlynch@cov.com
                                          cpistilli@cov.com
                                          lflahivewu@cov.com




                                             6
Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 7 of 8 PageID #: 4916



                                 AmerisourceBergen Drug Corporation
                                 By Counsel:

                                 /s/ Gretchen M. Callas
                                 Gretchen M. Callas (WVSB #7136)
                                 JACKSON KELLY PLLC
                                 Post Office Box 553
                                 Charleston, West Virginia 25322
                                 Tel: (304) 340-1000
                                 Fax: (304) 340-1050
                                 gcallas@jacksonkelly.com

                                 /s/ Robert S. Nicholas
                                 Robert A. Nicholas
                                 Shannon E. McClure
                                 REED SMITH, LLP
                                 Three Logan Square
                                 1717 Arch Street, Suite 3100
                                 Philadelphia, PA 19103
                                 Tel: (215) 851-8100
                                 Fax: (215) 851-1420
                                 rnicholas@reedsmith.com
                                 smcclure@reedsmith.com

                                 Cardinal Health, Inc.
                                 By Counsel:

                                 /s/ Steven R. Ruby
                                 Brian A. Glasser (WVSB #6597)
                                 Steven R. Ruby (WVSB #10752)
                                 Raymond S. Franks II (WVSB #6523)
                                 BAILEY GLASSER LLP
                                 209 Capitol Street
                                 Charleston, West Virginia 25301
                                 Tel: (304) 345-6555
                                 Fax: (304) 342-1110
                                 bglasser@baileyglasser.com
                                 sruby@baileyglasser.com
                                 rfranks@baileyglasser.com

                                 /s/ Enu Mainigi
                                 Enu Mainigi
                                 F. Lane Heard
                                 Ashley W. Hardin
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street NW



                                    7
Case 3:17-cv-01362 Document 281 Filed 04/06/20 Page 8 of 8 PageID #: 4917



                                 Washington, DC 20005
                                 emainigi@wc.com
                                 lheard@wc.com
                                 ahardin@wc.com




                                    8
